Case 1:20-cv-00770-ENV-CLP Document 23 Filed 12/28/20 Page 1 of 2 PageID #: 78




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK

Interpool, Inc.                             *
d/b/a TRAC Intermodal
                                            * Civil Action No. 20-770-ENV-CLP
      Plaintiff,
                                            *
v.
                                            *
Mega Empire Incorporated
                                            *
and
                                            *
Sotby Transatlantic Line, Inc.,
                                            *
      Defendants.
                                            *

       *       *      *       *      *      *       *      *       *       *       *

       RETURN OF SERVICE ON MEGA EMPIRE INCORPORATED –
               CLERK’S CERTIFICATE OF DEFAULT

       I certify that on December 28, 2020 I caused the Clerk’s Certificate of Default

also of this date [ECF 22] pursuant to this Court’s Order [ECF 19] providing for

service of process to defendant Mega Empire Incorporated to be served by email to

megaempirenj@invoicehome.com, to be emailed to that email address as provided in

this Court’s Order. A true and correct copy of the email and delivery confirmation is

as follows:

_____________________________________________
From: Microsoft Outlook
Sent: Monday, December 28, 2020 2:37 PM
To: J. Stephen Simms
Subject: Relayed: Interpool/ Trac v. Mega Empire


Delivery to these recipients or groups is complete, but no delivery
notification was sent by the destination server:

megaempirenj@invoicehome.com (megaempirenj@invoicehome.com)
Case 1:20-cv-00770-ENV-CLP Document 23 Filed 12/28/20 Page 2 of 2 PageID #: 79




Subject: Interpool/ Trac v. Mega Empire
____________________________________________

From: J. Stephen Simms
Sent: Monday, December 28, 2020 2:38 PM
To: 'megaempirenj@invoicehome.com'
Cc: Debra M. Hnat; Christopher J. Lyon; Catherine M. Benson
Subject: Interpool/ Trac v. Mega Empire
Importance: High

To: Mega Empire Incorporated

Sirs/ Mesdames:

We are Trac Lease counsel and further per the Court’s Order, attached, serve you with the
attached Clerk’s Certificate of Default in Case No. 20-cv-0770, Interpool, Inc. v. Mega Empire
Incorporated.

Sincerely,
J. Stephen Simms | SIMMS SHOWERS LLP
O: 410-783-5795 | D: 443-290-8704
M: 410-365-6131 | F: 410-510-1789
jssimms@simmsshowers.com | www.simmsshowers.com
______________________________________


        Service on defendant Mega Empire Incorporated of the Clerk’s Certificate of
Default [ECF 22] therefore is complete as of this date, per this Court’s Order [ECF
19].
Dated: December 28, 2020.


                                                 /s/ J. Stephen Simms
                                                 J. Stephen Simms
                                                 Simms Showers LLP
                                                 201 International Circle, Suite 230
                                                 Baltimore, Maryland 21030
                                                 Phone: (410) 783-5795
                                                 Facsimile: (410) 510-1789
                                                 jssimms@simmsshowers.com

                             CERTIFICATE OF SERVICE

        I hereby certify that, on December 28, 2020, a copy of the foregoing was filed on the

Court’s CM/ECF system for service on all counsel of record.

                                                 /s/ J. Stephen Simms


                                             -2-
